Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 17/866272
    
        
            
                                
            
        
    

Parent Data17866272, filed 07/15/2022 is a continuation of 16698897, filed 11/27/2019 ,now U.S. Patent #11392640 and having 1 RCE-type filing therein16698897 Claims Priority from Provisional Application 62896460, filed 09/05/2019

1.	Claims presented for examination: 1-20


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) 8-14 does/do not fall within at least one of the four categories of patent eligible subject matter because the claims includes an apparatus comprises a network interface and an application which these components of the apparatus are software components.  The apparatus as it stands is statutory; however, the body of the claim language indicate the apparatus intended to cover software.  Software is not one of the statutory subject matter.
[0132] While an example manner of implementing the central facility 112 of FIG. 1 is illustrated in FIG. 2 and an example manner of implementing the application 114 of FIG. 1 is illustrated in FIG. 3, one or more of the elements, processes and/or devices illustrated in FIGS. 2 and/or 3 may be combined, divided, re-arranged, omitted, eliminated and/or implemented in any other way. Further, the example network interface 202, the example fingerprint pitch tuner 204, the example fingerprint speed tuner 206, the example query comparator 208, the example fingerprint generator 210, the example media processor 212, the example report generator 214, the example database 216, and/or more generally the example central facility 112 of FIG. 2 and/or the example component interface 302, the example fingerprint generator 304, the example network interface 306, the example user interface 308, the example report generator 310, and/or the example application 114 of FIG. 3 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware. Thus, for example, any of the example network interface 202, the example fingerprint pitch tuner 204, the example fingerprint speed tuner 206, the example query comparator 208, the example fingerprint generator 210, the example media processor 212, the example report generator 214, the example database 216, and/or, more generally, the example central facility 112 of FIG. 2 and/or the example component interface 302, the example fingerprint generator 304, the example network interface 306, the example user interface 308, the example report generator 310, and/or, more generally, the example application 114 of FIG. 3 could be implemented by one or more analog or digital circuit(s), logic circuits, programmable processor(s), programmable controller(s), graphics processing unit(s) (GPU(s)), digital signal processor(s) (DSP(s)),  application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s)).  When reading any of the apparatus or system claims of this patent to cover a purely software and/or firmware implementation, at least one of the example network interface 202, the example fingerprint pitch tuner 204, the example fingerprint speed tuner 206, the example query comparator 208, the example fingerprint generator 210, the example media processor 212, the example report generator 214, the example database 216, and/or, more generally, the example central facility 112 of FIG. 2 and/or the example component interface 302, the example fingerprint generator 304, the example network interface 306, the example user interface 308, the example report generator 310, and/or, more generally, the example application 114 of FIG. 3 is/are hereby expressly defined to include a non-transitory computer readable storage device or storage disk such as a memory, a digital versatile disk (DVD), a compact disk (CD), a Blu-ray disk, etc. including the software and/or firmware. Further still, the example central facility 112 of FIG. 2 and/or the example application 114 of FIG. 3 may include one or more elements, processes and/or devices in addition to, or instead of, those illustrated in FIGS. 2 and/or 3, and/or may include more than one of any or all of the illustrated elements, processes and devices. As used herein, the phrase "in communication,” including variations thereof, encompasses direct communication and/or indirect communication through one or more intermediary components, and does not require direct physical (e.g., wired) communication and/or constant communication, but rather additionally includes selective communication at periodic intervals, scheduled intervals, aperiodic intervals, and/or one-time events.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11392640. Although the claims at issue are not identical, they are not patentably distinct from each other because both application directed to the same claim invention such as transmit the fingerprint and adjusting instructions to a central facility to facilitate a query, the adjusting instructions identifying at least one of the pitch shift, a time shift, or a resample ratio; receive a response including an identifier for the audio signal and information corresponding to how the audio signal was adjust.  The differences are, instant application includes obtain information corresponding to how the audio signal was adjusted and modify the adjusting instructions for a subsequent query based on the information, while the 640 includes generate a fingerprint from an audio signal and store information indicative of the identifier and the information into a database.  One ordinary skill in the art would be able to modify the 640 to include modifying the instructions for a subsequent query based on the information to arrive the same invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coover et al. (Pub. No. US 2021/0073275 A1).

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As to claim 1, Coover discloses a non-transitory computer readable storage medium comprising instructions which, when executed, cause one or more processors to at least:
transmit the fingerprint and adjusting instructions to a central facility to facilitate a query the adjusting instructions identifying at least one of a pitch shift, a time shift, or a resample ratio (the central facility 112 can adjust the one or more fingerprint and/or signatures from the client device 102 and/or the end-user device 108 and/or one or more reference fingerprints and...) (paragraph 0042);
obtain information corresponding to how the audio signal was adjusted (how sample fingerprint was adjust to match) (paragraph 0029); and
modify the adjusting instructions for a subsequent query based on the information (adjust subsequent adjusting instructions based on the how the match audio) (paragraph 0029).

As to claim 2, Coover discloses the non-transitory computer readable storage medium of claim 1, wherein the instructions cause the one or more processors to transmit a prompt to a user to identify the adjusting instructions (prompting the user to identify instruction...) (paragraph 0115).

As to claim 3, Coover discloses the non-transitory computer readable storage medium of claim 1, wherein the adjusting instructions are defined by a client (at block 1006, the example network interface 306 determines if the adjusting instructions (e.g., query) corresponding to a pitch shift, time shift, and/or resample ratio has been defined by the client...) (Paragraph 0179).

As to claim 4, Coover discloses the non-transitory computer readable storage medium of claim 1, wherein the information is included in a data packet that is transmit to a client (the example network interface 306 may transmit the report as a data packet to the example client device 1-2 and/or another device...) (paragraph 0182).

As to claim 5, Coover discloses the non-transitory computer readable storage medium of claim 1, wherein the information can be displayed on a user interface (the example network interface 306 may transmit the report as a data packet to the example client device 1-2 and/or another device...) (paragraph 0182).

As to claim 6, Coover discloses the non-transitory computer readable storage medium of claim 1, wherein the instructions cause the one or more processors to modify the adjusting instructions based on the information for a subsequent fingerprint identification (the client has information that may be used to modify the adjusting instructions for subsequent queries) (Paragraph 0182).

As to claim 7, Coover discloses the non-transitory computer readable storage medium of claim 1, wherein the instructions cause the one or more processors to transmit a data packet including the information to a client (the example network interface 306 may transmit the report as a data packet to the example client device 1-2 and/or another device...) (paragraph 0182).

As to claim 8 is rejected under the same reason as to the same reason as to claim 1, discloses apparatus (apparatus) (paragraph 0090).

Claim 9 is rejected under the same reason as to claim 2.

Claim 10 is rejected under the same reason as to claim 3.

Claim 11 is rejected under the same reason as to claim 6.

Claim 12 is rejected under the same reason as to claim 5.

Claim 13 is rejected under the same reason as to claim 6.

Claim 14 is rejected under the same reason as to claim 7.

Claims 15 is rejected under the same reason as to claim 1, Coover discloses a method (method) (paragraph 0090).

Claim 16 is rejected under the same reason as to claim 2.

Claim 17 is rejected under the same reason as to claim 3.

Claim 18 is rejected under the same reason as to claim 4.

Claim 19 is rejected under the same reason as to claim 6.

Claim 20 is rejected under the same reason as to claim 5.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154